DANIEL, Chief Judge.
Appellant, Curtis Johnson, appeals his conviction and sentence for unlawful sale or delivery of a controlled substance.
We find Johnson’s appeal without merit, but remand to the trial court for the entry of a corrected judgment. Johnson was charged in count I of the information with unlawful sale or delivery of a controlled substance, section 893.13(l)(a)(l), which is a second degree felony. However, the written judgment stated that he was convicted of section “893.13(l)(a)(l), F-3.” The judgment should have read “893.13(l)(a)(l), F-2.” Accordingly, the judgment and sentence is affirmed but the case is remanded for correction of the scrivener’s error in the written judgment.
AFFIRMED and REMANDED for entry of a corrected judgment.
DAUKSCH and COBB, JJ„ concur.